Name: Commission Regulation (EC) No 1023/95 of 5 May 1995 limiting the application of import levies fixed in advance under the common organizations of the market in cereals, rice and beef and veal to 30 June 1995
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  tariff policy;  trade policy;  animal product
 Date Published: nan

 No L 103/24 I EN I Official Journal of the European Communities 6. 5. 95 COMMISSION REGULATION (EC) No 1023/95 of 5 May 1995 limiting the application of import levies fixed in advance under the common organizations of the market in cereals, rice and beef and veal to 30 June 1995 1418/76, levies fixed in advance in the cereals and rice sectors are adjusted on the basis of the threshold price in force during the month of importation ; whereas under the new import arrangements laid down in Annexes I and II to Regulation (EC) No 3290/94, threshold prices will no longer be set for the 1 995/96 marketing year ; whereas in those sectors the threshold price fixed for the 1994/95 marketing year will no longer apply from 1 July 1995 ; whereas, therefore, levies provisionally fixed in advance cannot become definitive ; whereas operators have been aware of this since the entry into force of Regulation (EC) No 3290/94 ; whereas consequently it is appropriate also to provide for the application of normal customs duties to imports effected from 1 July 1995 on the basis of advance-fixing certificates issued before the publication of the abovementioned notice : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 thereof, Whereas from the application on 1 July 1995 of the new import arrangements for agricultural products, as estab ­ lished by Regulation (EC) No 3290/94, variable import levies will no longer apply ; whereas in their place the duties of the Common Customs Tariff will apply, except where special rules apply in certain sectors ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 Whereas import licences generally have a period of vali ­ dity of several months ; whereas, therefore, levies fixed in advance from April may, in many cases, be valid beyond 30 June 1995, making the import charges resulting from the new arrangements partly inapplicable ; whereas it is therefore necessary, in the cereals, rice and beef and veal sectors, governed respectively by Council Regulations (EEC) No 1766/92 (2), (EEC) No 1418/76 (3) and (EEC) No 805/68 (4), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, where advance fixing of the levy is permitted to limit the application of levies fixed in advance to imports effected on or before 30 June 1995 ; Whereas the fact that variable levies will be abolished on 1 July 1995 has been known by operators since the pub ­ lication of Regulation (EC) No 3290/94 ; whereas it is imperative to ensure that this measure is applied as soon as possible in order to guarantee that the new import arrangements function smoothly from their introduction ; whereas operators were informed of the Commission's intention of adopting this transitional measure by the Commission notice published in the Official Journal of the European Communities (*); Whereas pursuant to Article 12 (2) of Regulation (EEC) No 1766/92 and Article 13 (2) of Regulation (EEC) No 1 . Notwithstanding Article 12 (2) of Regulation (EEC) No 1766/92, Article 13 (2) of Regulation (EEC) No 1418/76 and Article 16 (2) of Regulation (EEC) No 805/68, for import licences with advance-fixing of the import levy issued from 8 April 1995, the application of the levy applicable on the day of the licence application, adjusted, where appropriate, on the basis of the threshold price, shall be limited to imports carried out on or before 30 June 1995. For the purpose of applying the first subparagraph, the licences shall contain one of the following in Section 24 :  exacciÃ ³n reguladora fijada por anticipado aplicable hasta el 30 de junio de 1995, (') OJ No L 349, 31 . 12. 1994, p. 105.  prÃ ©lÃ ¨vement prÃ ©fixÃ © applicable jusqu au 30 juin 1 995,  levy fixed in advance applicable until 30 June 1995, (2) OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 166, 25. 6 . 1976, p. 1 . ( «) OJ No L 148 , 28 . 6 . 1968 , p. 24. (4 OJ No C 86, 8 . 4. 1995, p. 5.  forudfastsat afgift gÃ ¦ldende indtil 30. juni 1995, 6. 5 . 95 EN Official Journal of the European Communities No L 103/25  Bis 30 . Juni 1995 im voraus festgesetzte AbschÃ ¶pfung,  ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ¶Ã ¿Ã ¼Ã ­Ã ½Ã · Ã ­Ã Ã  Ã Ã ¹Ã  30 ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã 1995,  Prelievo prefissato valido fino al 30 giugno 1995,  Vooraf vastgestelde heffing van toepassing tot en met 30 juni 1995, 2. Imports effected under the common organization of the markets in cereals and rice from 1 July 1995 on the basis of import licences with advance-fixing of the import levy issued before 8 April 1995 and in accordance with Article 17 (1 ) of Commission Regulation (EEC) No 3719/88 (') shall be subject to the import duties resulting from the application of the provisions of Title II of Regu ­ lation (EEC) No 1766/92 and Title II of Regulation (EEC) No 1418/76 respectively, in the versions applicable from 1 July 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Direito nivelador prefixado aplicavel ate 30 de Junho de 1995,  fÃ ¶rutfaststÃ ¤lld avgift tillÃ ¤mplig till och med den 30 juni 1995,  ennakkovahvistettua maksua sovelletaan 30 pÃ ¤ivÃ ¤Ã ¤n kesÃ ¤kuuta 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 331 , 2. 12. 1988 , p. 1 .